DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending, with claims 10-16 being previously withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Publication 2014/0103298 (hereinafter Lee) in view of Gabriel et al. US Publication 2008/0021339 (hereinafter Gabriel) in view of Longinotti-Buitoni et al. US Publication 2015/0250420 (hereinafter Longinotti) in view of Tsukada et al. US Publication 2014/0303470 (hereinafter Tsukada) and in further view of Park et al. “Highly Stretchable and Wearable Graphene Strain Sensors with Controllable Sensitivity for Human Motion Monitoring”. March 2015.
Regarding claim 1, Lee discloses a sensing system, comprising: a sensor including a flexible substrate having a first and second end (element 24); a graphene oxide sensing element deposited on at least a partial length of said flexible substrate between the first and second ends (element 22), said graphene oxide sensing element having a first side and a second side opposite said first side (element 22, includes multiple opposing sides); a first electrical connector coupled to said first side of said graphene oxide sensing element and a second electrical connector coupled to said second side of said graphene oxide sensing element (elements 26, which are located 
Gabriel teaches a physiological monitor with a carbon nanotube sheet (element 106, which is comparable to graphene), a power source coupled to said first and second electrical connectors of said sensor, said power source adapted to apply a constant voltage to said sensor (element 113 [0109]); a measurement element communicatively coupled to said sensor measuring an electrical current in said graphene oxide sensing element due to said constant voltage (element 122 [0117]); and a calculation element including a non-transitory computer-readable storage medium storing a set of instructions and a processor operative to execute said set of instructions, said set of instructions, when executed by said processor, causing said processor to calculate an electrical resistance of said graphene oxide sensing element based on said electrical current and said constant voltage and to calculate a condition for said graphene sensing element at a location of said sensor based on a relationship between said electrical resistance and said condition for said graphene oxide sensing element ([0048][0064][0144]). It would have been obvious to the skilled artisan before the effective filing date to utilize the processing as taught by Gabriel with the device of Lee as predictable results would have ensued (ability to determine temperature and pressure as is taught by Lee).
Longinotti teaches a physiological monitoring garment that includes a substrate made of cotton or nylon that then includes graphene sensors ([0279]) which includes a 
Tsukada teaches a biological signal monitoring device that includes a single fiber with a longitudinal axis as the substrate for the graphene sensing element with a first end and a second end spaced apart from the first end (element 11 with the sensor 12 layered around it; see also [01217]-[0225], see also Figures 1 and 11A for the two ends along the fiber substrate). It would have been obvious to the skilled artisan before the effective filing date to utilize a single fiber substrate in lieu of a patch type substrate of Lee as the two are art recognized equivalents of each other and would have produced predictable results (creation of a smaller, more elongate type substrate which has a variety of other uses). 
Though Lee teaches a graphene sensor with two connectors on opposite sides of the graphene sensor (Figure 10, where the connectors at 26 are closer to one side of the sensor 22), and though ultimately the location of the connectors is a matter of design choice so long as a reading of the electrical resistance can be made, Lee nor Tsukada technically teaches the claimed location of the electrical connectors on each side along the longitudinal axis of the single fiber substrate. Park teaches a graphene sensor with two ends separate from each other where a first connector and a second connector connect to each of the ends of the fiber substrate and graphene sensor respectively (Figure 1C and 6a-f, which shows the wires red/black at opposite ends of 
Regarding claim 2, Lee discloses that the condition is a temperature ([0003]).
Regarding claim 3, Lee discloses that the processor determines the temperature based on a model defining a linear relationship between a natural logarithm of said electrical resistance of said sensing element and an inverse of the temperature (abstract, Figure 2, which shows the correlation between the two).
Regarding claim 4, Lee discloses that the flexible substrate is adapted to be affixed to a person’s skin [0027] which mentions coming into contact with skin).
Regarding claim 5, Lee discloses that the processor calculates a plurality of temperatures (Figure 2, which shows the temperature calculations over time), each of said plurality of temperatures being calculated at a corresponding one of a plurality of times (Figure 2).
Regarding claim 7, Lee discloses that the at least one sensor is configurable as an EKG electrode by positioning the at least one sensor to measure electrical potential generated by a heart through direct electrical connection with a patient’s skin (Figure 10, which shows the base device which is fully capable without any additional structural modifications of performing the claimed intended use).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gabriel, Longinotti, Tsukada, and Park, as applied to claim 2, and in further view of Coleman et al. US Publication 2016/0287175 (hereinafter Coleman). 
Regarding claim 6, Lee teaches a processor but is silent on determining a pulse rate from the changes in electrical resistance. Coleman teaches a strain gauge that includes a processor that is configured to determine a pulse rate for a person based on changes in said electrical resistance ([0056]), said changes in said electrical resistance due to temperature changes of the at least one sensor associated with pulsatile blood flow in said person who is coupled to said at least one sensor, said pulsatile blood flow being associated with said pulse rate (the intended used of how the electrical resistance changes is given minimal patentably distinguishable weight as the claim only requires the device to determine the electrical resistance and by extension the pulse rate, how the body affects the electrical resistance is not part of the device itself). It would have been obvious to the skilled artisan before the effective filing date to utilize the processing of Coleman with the device of Lee in order to allow for a more versatile device given the structure is identical.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gabriel, Longinotti, Tsukada, and Park, as applied to claim 8, and in further view of Gao et al. US Patent 10,001,614 (hereinafter Gao).
Regarding claim 9, Lee discloses a first graphene oxide element as taught above but is silent on there being a second one. Gao teaches utilizing a graphene oxide .
Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tsukada and in further view of Park.
Regarding claim 17, Lee discloses a sensor, comprising: a flexible substrate (element 24); a graphene oxide sensing element deposited on said flexible substrate (element 22, [0005]), said graphene oxide sensing element having a first side and a second side opposite said first side (inherent of the graphene layer 22); a first electrical connector deposited on at least a partial length of said flexible substrate coupled to said first side of said graphene oxide sensing element (element 26); and a second electrical connector deposited on at least a partial length of said flexible substrate coupled to said second side of said graphene oxide sensing element (there is a second element 26 that is on an opposing side of the graphene oxide element 22), but is silent on the substrate being a single fiber and the connectors location on the single fiber.
Tsukada teaches a biological signal monitoring device that includes a single fiber as the substrate for the sensing element with a first end and a second end spaced apart from the first end (element 11 with the sensor 12 layered around it; see also [01217]-[0225], see also Figures 1 and 11A for the two ends along the fiber substrate). It would 
Though Lee teaches a graphene sensor with two connectors on opposite sides of the graphene sensor (Figure 10, where the connectors at 26 are closer to one side of the sensor 22), and though ultimately the location of the connectors is a matter of design choice so long as a reading of the electrical resistance can be made, Lee nor Tsukada technically teaches the claimed location of the electrical connectors on each side along the longitudinal axis of the single fiber substrate. Park teaches a graphene sensor with two ends separate from each other where a first connector and a second connector connect to each of the ends of the fiber substrate and graphene sensor respectively (Figure 1C and 6a-f). It would have been obvious to the skilled artisan before the effective filing date to utilize the connector location on the single fiber substrate as taught by Park with the device of Lee and Tsukada as predictable results would have ensued (being able to determine the electrical resistance across the sensor). 
Regarding claim 18, Lee discloses that the singe fiber flexible substrate is made from one of a polyester and a polyimide ([0005] which mentions polyimide). The single fiber aspect rendered obvious above via both Tsukada and Park.
Regarding claim 19, Lee is silent on the fiber substrate. Tsukada teaches a flexible substrate made of a fiber (silk fiber [0220]). It would have been obvious to the skilled artisan before the effective filing date to utilize the fiber substrate as taught by 
Regarding claim 20, Lee discloses that the graphene oxide sensing element is deposited on said single fiber flexible substrate by inkjet printing a graphene oxide solution on said flexible substrate ([0003][0005][0017]). The printing method itself is a product by process limitation and as it does not appear to impart structure different from the prior art of record’s product, it is given minimal patentably distinguishable weight. The single fiber aspect rendered obvious above.
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
The Applicant is arguing that Park does not disclose the electrical connectors being deposited on the first and second ends. The “+” and “-“ symbols though are generally representative of positive and negative wires in devices such as Park, Figure 6b (as cited previously) explicitly shows electrical connectors on each end of the graphene sensor (red and black wires, for the positive/red and negative/black ends).
The Applicant places emphasis in the Remarks (page 3, line 14) on “deposited”. It is unclear if the term “deposited” means anything more than simply being placed on or whether it refers to a method step where the connector is for instance sputtered (or something comparable) onto the end of the substrate. If it refers to a specific method the Applicant does not appear to have support for that specific language regarding the connectors, and if it is simply referring to the connector being placed on the substrate 
As to the Applicant’s argument regarding the Park being analogous art, this was also found to be unpersuasive. Lee explicitly mentions that the device is a graphene sensor, where the “graphene film is also mechanically stable under bending, and, therefore, can be adapted for use in a mechanical sensor or pressure sensor, because the electrical resistance of the graphene film changes upon deflection and/or changes in pressure. The electrical resistance of the graphene film also increases in response to increases in environmental humidity.  The electrical resistance changes of the graphene film can also be used as a sensing mechanism for changes in chemical and biological parameters in the environment of the sensor” (taken from the abstract). Park is a research article pertaining to an analysis on sensitivity of a graphene sensor for human monitoring (including breathing, swallowing, see Introduction page 6317). They both appear to be sensors made of the exact same material and are described as sensing physiological signals from a human (same field of endeavor). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794